Case 6:19-bk-14124-WJ         Doc 62 Filed 01/07/20 Entered 01/07/20 09:18:22                     Desc
                               Main Document Page 1 of 1


 1   Rod Danielson
     Chapter 13 Trustee
 2   3787 University Avenue
     Riverside, CA 92501
 3   Tel.: (951) 826-8000
     Fax: (951) 826-8090
 4

 5                           UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
 6

 7
     IN RE:                                    Case No.: 6:19-bk-14124-WJ
 8
     BRIGITTE LYN LAMONTE                      DECLARATION RE NON-RECEIPT OF
 9                                             OBJECTIONS TO TRUSTEE'S FINAL REPORT &
10                                             ACCOUNT
                                               (DISMISSED CASE)
11                                Debtor(s).
12

13
           On 07/10/2019, this office served upon the interested parties a "Notice of Filing
14
     of Trustee's Final Report and Account." This office has not received any objection(s) to the
15

16   Trustee's Draft Final Report & Account within the period permitted by Rule 5009, or at all.

17          I declare under penalty of perjury that the foregoing is true and correct.

18          Executed on 1/7/2020 at Riverside, California.
19

20
     Dated: 1/7/2020
21

22

23

24

25

26

27

28                                                                                       FG:049
